DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-8, 10-14, 16, 17 and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-8, 10-14, 16, 17 and 20-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically, analyzing, by a computerized system, the user profile to identify at least one missing informational element in the user profile, wherein the user profile is indicative of one or more user interests; wherein the one or more user interests are determined by the computerized system; wherein a missing informational element is related to at least one user interest of the one or more user interests; wherein identifying the at least one missing element comprises determining at least one concept based on the user profile and matching the determined at least one concept to a plurality of concepts, each concept of the plurality of concepts including a collection of signatures and metadata describing the concept, wherein each missing informational element is one of the at least one required informational element that is not included in the user profile; analyzing a plurality of multimedia content elements (MMCEs), wherein the analysis further comprises: generating at least one signature for each MMCE; determining at least one concept for each MMCE based on the at least one signature 
For at least similar reasons, independent claims 7 and 8 are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





1/21/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154